Citation Nr: 0213837	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  00-03 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Chapter 35 benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1967 to July 
1968.  

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) was before the Board in 
December 1997 when it was remanded to the RO.  The RO 
subsequently granted service connection for PTSD in a rating 
decision in April 1998, and assigned a 50 percent rating from 
May 1995.

The veteran died on September [redacted], 1999.  The death certificate 
lists his cause of death as renal failure of 3 weeks 
duration.  An autopsy was not performed.


REMAND

The appellant primarily argues that the veteran was self-
medicating himself for his PTSD with the use of alcohol and 
that this caused his liver failure. 

In denying the claim in a rating action in November 1999, the 
RO noted that service records showed the possibility of 
kidney trouble but that this was not confirmed.  The RO also 
concluded that there was no evidence that alcohol had 
contributed to his death, and/or that he was using alcohol as 
a result of his service-connected PTSD.

The summary report of terminal hospitalization was 
subsequently introduced into the file reflecting that the 
veteran had a variety of diagnoses including acute renal and 
hepatic failure and chronic alcohol abuse.  Collateral 
treatment evaluations also show that he was a heavy smoker 
and that at the time of death, he was diagnosed with chronic 
obstructive pulmonary disease (COPD) as well.

The veteran's widow was scheduled for a Travel Board hearing 
at the RO on August 8, 2002.  She did not appear for that 
hearing, as was noted by the Board Member in attendance, but 
at the time there was no notice of record as to the reason 
for her failure to report.

However, after the case was forwarded to the Board, the 
appellant sent a hand-written memorandum to the Board 
indicating that she was hospitalized at the time of the 
scheduled hearing, and that was why she was not present for 
the hearing.  In an informal hearing presentation dated 
September 23, 2002, the representative indicated that a new 
hearing needs to be rescheduled.

The appellant has demonstrated good cause for her failure to 
appear at the previously scheduled hearing, and is entitled 
to another opportunity to have such a hearing.  This hearing 
must be scheduled at the RO level, and, accordingly, a remand 
is required.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993) (citing 38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2001) 
("claimant has right to a hearing before [issuance] of BVA 
decision"); 38 C.F.R. §§ 3.103(a) and (c)(1), 19.9, 19.25, 
20.704 (2001)).  Accordingly, the case is REMANDED for the 
following action:

The RO should schedule the appellant for 
a hearing at the RO before a traveling 
Member of the Board.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

